Citation Nr: 1641103	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  10-02 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating for cervical spine degenerative disc disease, rated currently as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel







INTRODUCTION

The Veteran had active duty service from May 1984 through July 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Original jurisdiction over this matter was transferred subsequently to the RO in Roanoke, Virginia.

In July 2015, the Board issued a decision in which it denied the Veteran's claim for a disability rating higher than 10 percent for cervical spine degenerative disc disease.  The Veteran appealed that denial to the United States Court of Appeals for Veterans Claims (Court).

In April 2016, counsel acting on behalf of the Veteran and the VA Secretary filed a Joint Motion for Remand (JMR).  In it, they argued that the Board failed to provide adequate explanation as to why the factual finding that the Veteran "missed only a minimal amount of work" is relevant to the Board's analysis vis-à-vis the Veteran's entitlement to a higher schedular disability rating.  Also, the parties noted, the Board relied erroneously upon the findings from a March 2013 VA examination that was inadequate for purposes of determining the symptoms and severity of the Veteran's cervical spine disorder.  In that regard, the parties argued that the VA examiner did not provide an adequate discussion of the extent to which the Veteran's flare-ups cause the Veteran to experience functional impairment, to include additional loss of motion during those flare-ups.  The parties note that, to the extent that the Board relied upon the March 2013 VA examiner's incomplete findings, the Board did not consider adequately the extent to which any functional loss associated with the Veteran's flare-ups might have warranted a higher disability rating.  For those reasons, the parties moved that the Court vacate the Board's July 2015 denial and remand the matter for further development and readjudication  consistent with the arguments raised in the JMR.  The Court granted the parties' JMR.  The matter returns to the Board in the foregoing appellate posture.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, this matter returns to the Board's jurisdiction for further development and adjudication, to be consistent with the arguments and instructions expressed in the parties' April 2016 JMR.  In the JMR, the parties assert that the most recent March 2013 VA examination of the Veteran's cervical spine is inadequate and instructs that on remand the Board should afford the Veteran an adequate examination.

The Board is compelled to remand this matter so that the Veteran may be afforded a new VA examination of her cervical spine disability.  38 C.F.R. § 3.359 (c)(4); Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of a joint motion for remand).

Prior to arranging the examination ordered above, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for her cervical spine disability since March  2013.  VA must then also make efforts to obtain the records for any additional treatment that is identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked whether she has additional evidence pertaining to her cervical spine degenerative disc disease since March 2013, and if so, assist her in obtaining it.  Relevant VA treatment records dated from March 2013 through the present should also be associated with the record.

2.  Thereafter, the Veteran should be afforded a VA examination to identify the symptoms and manifestations associated with her cervical spine degenerative disc disease, any resulting impairment, and to determine the severity of the symptoms and impairment.  The Veteran's claims file should be made available to the examiner prior to the examination.  The examiner is asked to review the entire claims file in conjunction with the examination.

All appropriate tests and studies should be conducted.  Upon review of the record and the examination, the examiner should state all manifestations, symptoms, flare-ups, and residuals associated with the Veteran's cervical spine degenerative disc disease, and, discuss their impact on the Veteran's general functioning, daily activities, and occupational activities.  In determining the extent of the impact on the Veteran's functioning and activities, the examiner should consider any impact that results from loss of function during flare-ups.

The examiner's opinions must be accompanied by a complete and detailed rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for that inability and comment on whether further tests, evidence, or information would be useful in rendering the opinion being sought.

3.  After completion of the above development, the issue on appeal should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

